Lundberg Stratton, J.,
dissenting.
*117{¶ 44} The charges against respondent, Linda Cook, are serious and may justify disbarment. However, I respectfully dissent and decline to join the majority’s opinion because I believe that this court’s denial of Cook’s motion for a continuance of her oral argument infringed upon her due process rights.
{¶ 45} Respondent’s case was scheduled for oral argument on February 14, 2007. Beginning on the 13th and continuing through the 14th, a major winter storm hit the Midwest, including Ohio and Michigan, dumping more than a foot of snow in northwest Ohio and snow and freezing rain in central Ohio. The storm wreaked havoc on travel in the region.
{¶ 46} Cook’s attorney was from Lathrup Village, Michigan, over 200 miles north of Columbus. Consequently, he had made reservations to fly to Columbus from Detroit on the afternoon of February 13. However, according to the Associated Press, because of the inclement weather, “flight delays and cancellations were common at airports across [Ohio].” In fact, the attorney’s flight was canceled.
{¶ 47} On the ground, conditions were no better, with 30-mile-per-hour winds and up to ten inches of snow expected in southeast Michigan by the evening of the 13th. The Michigan State Police reported a high volume of accidents.
{¶ 48} Driving in most of Ohio, and particularly northwest Ohio, which was under a blizzard warning, was likewise hazardous. The storm prompted schools, businesses, and even local governments to close. The Ohio State University in Columbus shut its doors because of weather for the first time in four years. Columbus had not seen a heavier snowfall since 2004. Even two high-profile criminal cases in Ohio were postponed. The Associated Press reported, “Sheriffs offices in some counties warned people that they could be arrested for driving * * In sum, this weather was unusual in its intensity and scope and impeded travel from lower Michigan through Ohio.
{¶ 49} After his flight was canceled and knowing that driving was dangerous, the attorney promptly contacted the court and moved for a continuance, which the court denied administratively.
{¶ 50} Many, if not most, weather-related conditions do not warrant a continuance. However, in my opinion the severity of the weather, as well as the sanction at issue (disbarment), in the instant case did merit a continuance here. Although no one can be certain whether argument from her attorney would have persuaded this court to impose a different penalty, I believe that the denial of that opportunity infringed upon Cook’s due process rights.1 Accordingly, I respectfully dissent.
Jonathan B. Cherry, Bar Counsel, Michael A. Bonfiglio, and Michael J. Manahan, for relator.
Golden & Kunz, P.C., and Robert H. Golden, for respondent.

. Because of the unavailability of respondent’s counsel, neither party presented an oral argument, and the case was submitted on the briefs. Nevertheless, Cook was denied her opportunity to argue her case before the court.